[Cite as Whitling v. Whitling, 2017-Ohio-8197.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




TIMOTHY C. WHITLING,                              :

        Plaintiff-Appellant,                      :     CASE NO. CA2016-08-146

                                                  :            OPINION
    - vs -                                                     10/16/2017
                                                  :

LISA WHITLING,                                    :

        Defendant-Appellee.                       :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                             Case No. DR1506 0456



Timothy C. Whitling, 5475 West Fork Road, Lynx, Ohio 45650, plaintiff-appellant, pro se

Lisa Whitling, 5303 Lakeside Drive, Fairfield, Ohio 45014, defendant-appellee, pro se



        PIPER, J.

        {¶ 1} Appellant, Timothy Whitling, appeals a decision of the Domestic Relations

Division of the Butler County Court of Common Pleas in a divorce action. For the reasons

discussed below, we affirm the decision of the trial court.

        {¶ 2} Tim and Lisa Whitling were married in 2007. Both parties had previously been

married and after their marriage generally kept their finances separate. They bought a house

together and both contributed toward the mortgage.
                                                                        Butler CA2016-08-146

       {¶ 3} Tim filed a complaint for divorce on the grounds of incompatibility on June 5,

2015. Lisa answered and counterclaimed for divorce on the grounds of gross neglect of duty

and extreme cruelty. An agreed entry divided household goods and furnishings. In October

2015, Tim moved to dismiss his attorney, then filed a number of pro se motions on various

issues, including discovery.

       {¶ 4} A final hearing on the divorce was held on May 3, 2016. Proceeding pro se,

Tim presented several witnesses and offered a number of exhibits which were all admitted

into evidence. Lisa testified and was cross-examined by Tim. The court issued a decision on

the divorce and division of property. Prior to the final decree of divorce, Tim filed a number of

pro se motions, along with various other filings. The final divorce decree was entered on July

21, 2016.

       {¶ 5} Proceeding pro se on appeal, Tim appeals the trial court's decision in the

divorce action. His brief lists the following assignment of error:

       {¶ 6} THE TRIAL COURT ERRED FAILING TO APPLY CORRECTLY OHIO

DOMESTIC RELATIONS LAWS, OHIO DOMESTIC RELATIONS LOCAL RULES, OHIO

REVISED CODE, LAW OF PROFESSIONAL CONDUCT IN OHIO, RULES FOR JUDICIAL-

CONDUCT AND JUDIICAL-DISABILITY PROCEEDING'S, OHIO CIVIL RULES, OHIO

RULES OF EVIDENCE OHIO PRACTICE AND FEDERAL CIVIL RIGHTS ACTS 3D; ON A

TRAIL COURT LEVEL 4/4/16-5/3/16-7/21/16. [sic]

       {¶ 7} The argument that follows this assignment of error is extremely difficult to

understand. We note that the burden of affirmatively demonstrating error on appeal and

substantiating arguments is on the appellant. State v. Fields, 12th Dist. Brown No. CA2009-

05-018, 2009-Ohio-6921, ¶ 7. "An appellant must present his or her contentions with respect

to each assignment of error and the reasons supporting those contentions, including citations

to legal authorities and parts of the record upon which the appellant relies." Sparks v.
                                               -2-
                                                                      Butler CA2016-08-146

Sparks, 12th Dist. Warren No CA2010-10-096, 2011-Ohio-5746, ¶ 17. It is not an appellate

court's duty to search the record for evidence to support an argument as to an alleged error.

State v. Watson, 126 Ohio App.3d 316, 321 (12th Dist.1998).

       {¶ 8} We are mindful of the fact that appellant has represented himself both in the

trial court and on appeal. However, litigants who proceed pro se are held to the same

standard as litigants who are represented by counsel. Chambers v. Setzer, 12th Dist.

Clermont No. CA2015-10-078, 2016-Ohio-3219, ¶ 10. As a result, a pro se litigant is

presumed to have knowledge of the law and correct legal procedures. Id.

       {¶ 9} Tim does not clearly or precisely state the manner in which the trial court erred

and failed to apply the rules and law he references in his assignment of error. Nevertheless,

based on our review, it appears there are three areas in which Tim argues error occurred: (1)

he did not receive a proposed divorce decree; (2) he did not receive discovery; and (3) the

trial court judge was biased and Tim was treated unfairly.

       {¶ 10} First, Tim argues that he was not emailed a copy of a proposed divorce

decree. At a pretrial hearing, after a great deal of confusing discussion between the parties,

Lisa's attorney suggested that in order to narrow and clarify the issues, he could prepare a

proposed divorce decree to be used as a guide at the final hearing. In an order following this

hearing, the magistrate ordered Lisa's attorney to prepare a proposed decree and to serve it

on Tim by regular mail and email. Tim argues he never received an email.

       {¶ 11} However, even assuming the document was not emailed, the proposed decree

appears in the case file and states that it was served on Tim by ordinary mail at his home

address. Moreover, even if he did not receive the document, Tim has not established any

prejudice. This document was prepared as an aid to the parties and the court, and was not

evidence. While Tim argues he did not know the "itinerary" for the hearing, he had equal

knowledge of the parties' assets and liabilities and had full opportunity to ask questions and
                                             -3-
                                                                       Butler CA2016-08-146

present evidence on the items in the proposed decree.

       {¶ 12} Tim also argues that he did not receive discovery. This issue was the subject

of several motions and hearings. The court addressed Tim's discovery motions at hearings

on March 24 and April 4, 2016. Tim was unable to clearly state what discovery he was

seeking, but from a review of the record, it appears Tim was attempting to discover evidence

of financial misconduct on Lisa's part and he believed there were documents somewhere that

would support his theories.

       {¶ 13} Several times throughout the case, Lisa's attorney stated that Tim had

received everything that was within their ability to provide. At one point, Tim asked the court

to appoint an investigator to "unravel Lisa's deceit" but the court explained this was not the

court's duty. The court told Tim he could subpoena further information if he needed, and Tim

issued several subpoenas. At the final hearing, Tim did not raise this issue or articulate any

discovery he was missing.

       {¶ 14} On appeal, Tim has not articulated any specific discovery that he requested

but did not receive. Our review of the record indicates that Tim received everything ordered

by the court and he did not object or argue any specific items that he did not receive.

       {¶ 15} Finally, the majority of Tim's arguments on appeal allege that the trial court

was biased and that he was treated unfairly in many respects. For example, Tim argues that

he does not want a divorce, Lisa tricked him into filing for divorce, and that they are not

incompatible as determined by the trial court. However, the record indicates that both Tim

and Lisa testified at the final hearing that they are incompatible.

       {¶ 16} A majority of Tim's arguments evidence a failure to understand court rules and

procedures. However, as mentioned previously, a pro se litigant is held to the same standard

as those represented by counsel. Chambers, 2016-Ohio-3219 at ¶ 10. We further note that

as an appellate court, our review is strictly limited to the record before us and we cannot
                                              -4-
                                                                        Butler CA2016-08-146

consider matters or facts that are outside of the record or were not part of the trial court

proceedings.     State v. Jones, 12th Dist. Butler No. CA2009-05-140, 2011-Ohio-140.

Accordingly, this court cannot consider matters alleged on appeal, but not evidenced in the

record, nor can this court consider the motions filed by Tim after the final hearing which have

not yet been ruled on by the trial court.

       {¶ 17} We have carefully reviewed the record in this matter and despite Tim's

arguments that he was treated unfairly, this was a relatively simple divorce in a marriage of

relatively short length. Both Tim and Lisa had prior marriages, and during their marriage

together, the parties basically kept their own accounts and bills. They jointly paid some bills,

such as the mortgage on the house, which Tim was granted in the divorce decree. It appears

the court conducted a fair hearing in the matter and equitably divided the parties' assets and

liabilities, with each party basically keeping his or her separate property and bills. We find no

error in the trial court's decision.

       {¶ 18} Judgment affirmed.


       S. POWELL, P.J., and M. POWELL, J., concur.




                                               -5-